Citation Nr: 1824331	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine/upper back disability.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Entitlement to service connection for chronic left ovarian cysts.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



REMAND

The Veteran served on active duty from March 1986 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2017 rating decision, service connection was granted for tinnitus.  In addition, in a February 2017 rating decision, service connection was granted for allergic rhinitis and chronic fatigue syndrome.  This represents a full grant of the benefits sought with respect to those service connection issues.

In an August 2017 rating decision, service connection was granted for removal of the right ovary secondary to service-connected hysterectomy with right salpingo-oophorectomy due to symptomatic uterine fibroids.  As such, the issue with respect to ovarian cysts has been recharacterized to comport with the evidence.  

In January 2018, the Veteran withdrew her prior June 2014 request for a Board hearing.  

The Board notes that although a supplemental statement of the case (SSOC) has not been issued addressing relevant VA treatment records associated with the claims file since the April 2014 statement of the case (SOC), initial review of the evidence by the RO will be accomplished on remand.  

The Veteran seeks service connection for a cervical spine disability, bilateral carpal tunnel syndrome, and chronic left ovarian cysts.  She maintains that the disabilities are related to service or service-connected disability.  

Service treatment records (STRs) associated with the November 2005 separation examination report reflect the Veteran's complaints of back and neck pain and spasms, and a December 2005 radiology report reflects an impression of mild scoliosis to the right and mid thoracic spine.  A June 2012 VA examination report reflects a diagnosis of cervical discogenic disease, and the impression of x-ray examination of the cervical spine was mild torticollis.  Although the examiner stated that it was less than likely that the Veteran's neck disability is related to service, noting STRs did not indicate that the Veteran sustained a neck condition at the time she developed her service-connected a lumbar spine problem, an opinion was not provided as to secondary service connection.  Thus, the opinion is not completely adequate for a determination.  As such, a new VA examination is warranted with respect to the nature and etiology of a neck disability.  

In addition, STRs associated with the November 2005 separation examination report reflect the Veteran's complaints of tingling in the upper extremities.  Further, VA treatment records in July 2017 reflect that the Veteran is status post surgery for carpel tunnel syndrome of the right upper extremity in 2012.  Although the June 2012 VA examination report notes that carpal tunnel syndrome is usually caused by overuse of the hand and wrist or by injury to the wrist, and not a cervical spine condition, an opinion was not provided as to the likelihood that carpal tunnel syndrome is directly related to service.  Thus, the opinion is not completely adequate for a determination.  As such, a new VA examination is warranted with respect to the nature and etiology of bilateral carpal tunnel syndrome.  

With respect to ovarian cysts, STRs note bilateral cysts were normal for a physiologic follicular cyst in July 1998.  A June 2005 STR notes an abnormal vaginal cyst was appreciated.  In her January 2013 notice of disagreement (NOD), the Veteran noted ongoing pain in her pelvic area due to chronic ovarian cysts during service.

In addition, private records in April 2016 state that no cyst on the ovary was observed in December 2014.  Although a history of cystic ovaries was noted in January 2016, the report of pelvic ultrasound in April 2016 notes that both ovaries were seen and unremarkable.  Further, private records in July 2017 reflect that the Veteran underwent a total vaginal hysterectomy and right salpingo-oophorectomy in January 2017 associated with service-connected uterine fibroids, and although the ovaries were noted to be normal, the right ovary was removed to access the relevant area during the procedure.  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of any left ovarian cysts.  

VA treatment records in July 2017 reflect that the Veteran was scheduled for upcoming treatment.  Thus, prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since 2017.  

2.  After completion of the above, schedule the Veteran for a VA neck/upper back examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a cervical spine/upper back disability (i) had onset during, or is otherwise related to, the Veteran's service, or is (ii) caused by or aggravated by her service-connected lumbar spine disability. 

The term "aggravation" means any increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  

If aggravation of the Veteran's neck/upper back disability by the service-connected lumbar spine disability is found, the examiner must attempt to establish a baseline level of severity of the cervical spine/upper back disability prior to aggravation by the service-connected disability.  

In rendering the opinion, the examiner should address the STRs and the Veteran's statements.  

A rationale for all opinions expressed should be provided.  

3.  Also, schedule the Veteran for an examination by an appropriate medical professional in connection with her bilateral carpal tunnel syndrome claim.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a disability of the right or left wrist, to include carpal tunnel syndrome, had onset during, or is otherwise related to, the Veteran's service. 

In rendering the opinion, the examiner should address the STRs and the Veteran's statements.  

A rationale for all opinions expressed should be provided.  

4.  Also, schedule the Veteran for a VA gynecology examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left ovarian cyst(s) condition (i) had onset during, or is otherwise related to, the Veteran's service, or is (ii) caused by or aggravated by her now service-connected service-hysterectomy with right salpingo-oophorectomy due to symptomatic fibroids.  

The term "aggravation" means any increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.  

If aggravation of any cyst(s) of the left ovary by the service-connected gynecological disability is found, the examiner must attempt to establish a baseline level of severity of any cyst(s) of the left ovary prior to aggravation by the service-connected disability.  

In rendering the opinion, the examiner should address the STRs noting ovarian cysts and the Veteran's statements.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

